178 F.2d 923
Charlotte E. OSTRANDER, etc., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 124, Docket 21509.
United States Court of AppealsSecond circuit.
Argued Jan. 10, 1950.Decided Jan. 10, 1950.

Appeal from the United States District Court for the Southern District of New York.
Lexow & Jenkins, Suffern, N.Y.  (David H. Moses, Suffern, N.Y., of counsel), for Plaintiff-appellant.
Irving H. Saypol, United States Attorney, New York City (Nathan Skolnik, Assistant United States Attorney, New York City, of counsel), for defendant-appellee.
Before AUGUSTUS N. HAND, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court on authority of United States v. Feres, 2 Cir., 177 F.2d 535.